Title: To James Madison from George Jefferson, 26 December 1806
From: Jefferson, George
To: Madison, James



Dear Sir
Richmond 26th. Decr. 1806

Within a very few days after the date of my last letter to you, I was directed by the President to forward his usual supply of Coal; immediately on which, I gave the order for his, together with yours, to Messrs. Heth & Nicholson, whose Coal is generally supposed to be the best, and requested that they would lose no time in sending it on.  I omitted however to desire them to send yours first, if it did not go together, as your order was first received.  This I certainly should have done, had I not supposed it would go together.  But it so happened that they almost immediately engaged a small vessel, which took only the Presidents, since which they have not been able to procure one to take yours, to which I have repeatedly urged them.  Their Coal-yard is a mile and a half from where I live, on the other side of the river.  The Captains of the Coal-vessels scarcely ever come up Town in search of freight, as is customary with others, so that I always leave it to H. & N. to do every thing themselves, & have never until now known them to fail to comply with an order.  This explanation I think necessary, lest you should suppose me to have been inattentive.  It will be very difficult I fear at this advanced season to engage a Vessel, but if possible it will be done.
I wrote the President, informing him in part of these circumstances, and requested him to let you have a part of his Coal, which could be replaced so soon as yours could go, and which I hope he will have done.  Another year I trust I shall manage better for you.  I am Very respectfully Dear Sir Yr. Mt. Obt. Servt.

Geo. Jefferson

